[Cite as J.B. v. B.Y., 2016-Ohio-7918.]


STATE OF OHIO                      )                  IN THE COURT OF APPEALS
                                   )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                   )

J.B.                                                  C.A. No.      15CA0082-M

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
B.Y.                                                  COURT OF COMMON PLEAS
                                                      COUNTY OF MEDINA, OHIO
        Appellant                                     CASE No.   15DV 0183

                                  DECISION AND JOURNAL ENTRY

Dated: November 28, 2016



        HENSAL, Judge.

        {¶1}     Respondent-Appellant, B.Y., appeals from a judgment of the Medina County

Court of Common Pleas, Domestic Relations Division, granting a domestic violence civil

protection order in favor of Petitioner-Appellee, J.B. For the following reasons, we affirm.

                                                 I.

        {¶2}     This is an appeal from the issuance of a domestic violence civil protection order

(“DVCPO”) in favor of J.B. against his ex-girlfriend, B.Y., whom he lived with for several

months. One evening shortly after their breakup, B.Y. was collecting her things from J.B.’s

home when J.B. noticed that a handgun had been removed from his nightstand. J.B. testified that

he and his minor son immediately left the home and went to the police station. J.B. directed the

police to his home where they found B.Y. unconscious in a locked bathroom with the handgun

nearby. B.Y. received emergency medical treatment for a prescription drug overdose and EMS
                                                  2


transported her to the hospital. J.B. testified that he visited B.Y. at the hospital the following day

to ensure she was recovering well and to reiterate that the relationship was over.

       {¶3}    About a week later, J.B.’s son came home and observed B.Y. making an alcoholic

drink and walking around the home as if nothing was out of the ordinary. B.Y. had gained

entrance to the home by breaking the screen out of the bedroom door.          J.B.’s son called J.B.,

who then called the police. Police arrived and instructed B.Y. to not return to the home and

advised her that if she did, she would be charged with trespassing.

       {¶4}    Several weeks later, J.B. was told that B.Y. was posting defamatory statements

about him on Facebook. Around the same time, B.Y. sent J.B. text messages saying “[y]ou hurt

me, now I’m going to make you hurt” and “I guess we are back to revenge[,]” which J.B.

interpreted as threats. B.Y. also e-mailed J.B. and threatened to show up at his workplace. J.B.

testified that B.Y’s threats and unpredictable behavior caused him to fear for his safety. B.Y. did

not dispute the factual allegations, but rather attempted to excuse her actions as typical behavior

following a breakup.

       {¶5}    After hearing testimony from both parties, the magistrate determined that J.B. was

entitled to a DVCPO because B.Y. engaged in a pattern of conduct that knowingly caused J.B. to

believe that she would cause him harm. In support of this finding, the magistrate cited to the fact

that B.Y. took J.B.’s gun from his nightstand, overdosed on prescription medication, threatened

revenge through text messages, and entered J.B.’s home by breaking the screen door. The trial

court adopted the magistrate’s decision and issued the DVCPO in favor of J.B. for a term of five

years. B.Y. has appealed, raising one assignment of error for our review.
                                                 3


                                                II.

                                   ASSIGNMENT OF ERROR

       THE EVIDENCE PRESENTED AT THE OBJECTION HEARING WAS
       INSUFFICIENT TO SUPPORT THE MAGISTRATE[’]S DECISION TO
       GRANT THE DOMESTIC VIOLENCE CIVIL PROTECTION ORDER AND
       THEREFORE WAS AGAINST THE MANIFEST WEIGHT OF THE
       EVIDENCE RESULTING IN THE TRIAL COURT ERRING IN ITS ORDER
       OF SEPTEMBER 1, 2015[,] WHEN IT AFFIRMED THE MAGISTRATE’S
       DECISION.

       {¶6}    In her assignment of error, B.Y. argues that J.B. failed to show by a

preponderance of the evidence that he was in danger of any imminent or future acts of domestic

violence by B.Y.1 Accordingly, she argues, the trial court’s decision to grant the DVCPO was

against the manifest weight of the evidence. While B.Y.’s assignment of error is captioned as a

challenge to both the sufficiency and manifest weight of the evidence, the substance of her

argument sounds in sufficiency, and we will analyze it accordingly. B.C. v. A.S., 9th Dist.

Medina No. 13CA0020-M, 2014-Ohio-1326, ¶ 4.             Further, although J.B. argues that B.Y.

forfeited all but plain error on appeal because she did not raise objections to the magistrate’s

decision, we note that, under the version of Rule 65.1 in effect at the time of the hearing, “[a]

civil protection order is final and appealable and may be reviewed on appeal with or without

objections being filed in the trial court.” R.C. v. J.G., 9th Dist. Medina No. 12CA0081-M, 2013-

Ohio-4265, ¶ 5, citing Civ.R. 65.1(F)(3)(d); Civ.R. 65.1(G).

       {¶7}    Under the sufficiency standard, we must determine whether, viewing the evidence

in the light most favorable to J.B., a reasonable trier of fact could find that he demonstrated by a

preponderance of the evidence that a DVCPO should issue. B.C. at ¶ 6, citing State v. Jenks, 61


       1
         To the extent that B.Y argues that J.B. failed to demonstrate that he was in danger of
imminent physical harm, her argument is misguided given that the trial court issued the DVCPO
under the pattern-of-conduct provision, not the imminent-serious-physical-harm provision.
                                                4
Ohio St. 3d 259 (1991), paragraph two of the syllabus. In order to grant a DVCPO, the court

must conclude that the petitioner has demonstrated by a preponderance of the evidence that the

petitioner and/or the petitioner’s family or household members are in danger of domestic

violence. Schultz v. Schultz, 9th Dist. Medina No. 09CA0048–M, 2010-Ohio-3665, ¶ 5, quoting

Felton v. Felton, 79 Ohio St. 3d 34 (1997), paragraph two of the syllabus.

       {¶8}    “Domestic violence” includes: “[p]lacing [a family or household member] by the

threat of force in fear of imminent serious physical harm or committing a violation of [the

menacing by stalking statute] * * *.” R.C. 3113.31(A)(1)(b). The menacing by stalking statute,

which the trial court relied upon, provides that “[n]o person by engaging in a pattern of conduct

shall knowingly cause another person to believe that the offender will cause physical harm to the

other person * * *.” R.C. 2903.211(A)(1). “A person acts knowingly, regardless of purpose,

when [she] is aware that [her] conduct will probably cause a certain result or will probably be of

a certain nature. A person has knowledge of circumstances when [she] is aware that such

circumstances probably exist.” R.C. 2901.22(B).

       {¶9}    As previously noted, B.Y. did not dispute the pertinent factual allegations (e.g.,

that she took J.B.’s gun from his nightstand, sent him threatening text messages, and entered his

home by breaking the screen door), and J.B. testified that B.Y.’s threats and unpredictable

behavior caused him to fear for his safety. We find that J.B.’s fear was reasonable under the

circumstances, especially in light of B.Y.’s explicit threat to harm him. See J.B. v. Harford, 9th

Dist. Summit No. 27231, 2015-Ohio-13, ¶ 30 (noting that “[t]he reasonableness of the

petitioner’s fear may be relevant in determining whether the respondent knowingly caused such

fear through h[er] actions.”). Viewing the evidence in the light most favorable to J.B., we hold

that the trial court could have reasonably concluded that J.B. demonstrated by a preponderance
                                                 5


of the evidence that B.Y. acted knowingly (i.e., that she was aware that her actions would

probably cause J.B. to fear physical harm), that J.B. did in fact fear physical harm, and that his

fear was reasonable. Id. at ¶ 31. Accordingly, B.Y.’s assignment of error is overruled.

                                                III.

       {¶10} B.Y.’s assignment of error is overruled. The judgment of the Medina County

Court of Common Pleas, Domestic Relations Division is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JENNIFER HENSAL
                                                       FOR THE COURT
                                         6


CARR, P. J.
MOORE, J.
CONCUR.

APPEARANCES:

DAVID V. GEDROCK, Attorney at Law, for Appellant.

J. B., pro se, Appellee.